            Case 18-10601-MFW           Doc 1939-1       Filed 01/07/19       Page 1 of 2



                                           APPENDIX 1


Lantern purchased the rights appurtenant to the Talent Agreements free and clear of all liens,

claims and encumbrances (other than “Permitted Liens”) under section 363 of the Bankruptcy

Code:

              Schedule 2.1(a) of the APA lists the “Purchased Assets” and includes “all of the
               Seller Parties’ right, title and interest of any kind or nature in and to the Title Rights
               and the Covered Titles (whether tangible or intangible), including, for the
               avoidance of doubt, all Tangible Materials.”

              Lantern Entertainment also purchased “all of the Seller Parties’ right, title and
               interest as well as “the right to receive and retain all sums payable from the
               Exploitation of the Title Rights and the Covered Titles pursuant to the Assumed
               Contracts in respect of the Covered Titles for all accounting periods commencing
               on or after the Closing Date.” APA, Schedule 2.1(b) and (c).

              All of the films related to the Talent Parties are “Covered Titles” under the APA.
               See APA, Schedule 2.1(b), Appendix I, at Annex 1.

              In addition, all parties were on notice that all rights under the Covered Titles were
               being sold under the APA. Section 3.10 of the APA provides that the Debtors
               “collectively own all right, title and interest in and to the Title Rights necessary to
               Exploit the Covered Titles to the same extent, and in the same manner, that the
               Seller Parties Exploited the Title Rights (or, to the extent that the Seller Parties had
               the Title Rights to Exploit such Covered Title) immediately prior to the Closing
               Date free and clear of all Liens, other than Permitted Liens.

              Section 3.10 of the APA goes on to provide that “[a]fter the Closing, neither the
               Seller Parties nor any of their Affiliates shall have any ownership interest in any of
               the Title Rights or the Covered Titles, whether at law or in equity, other than any
               rights pursuant to any Excluded Contracts designated by Buyer pursuant to Section
               2.8(a).”

              The term “Affiliate” is defined under the APA as follows: “means, as to any Person,
               any other Person that directly or indirectly controls, is controlled by, or is under
               common control with, such Person. As used in this definition, “control” means,
               directly or indirectly, the possession, directly or indirectly, of the power to direct or
               cause the direction of the management and policies of such Person, whether through
               ownership of voting securities, by Contract or otherwise.” APA, Exhibit A. The
               term “Person” is defined as “any individual, partnership, corporation, trust,
               association, limited liability company, joint venture, an unincorporated
               organization, a division or operating group of any of the foregoing, a Governmental
               Agency or any other entity.” Id.



EAST\163464966.12
            Case 18-10601-MFW         Doc 1939-1      Filed 01/07/19     Page 2 of 2



              Finally, section 7.5 of the APA provides that Lantern Entertainment acquired the
               assets free and clear of all existing liens, claims, and encumbrances, other than
               “Permitted Liens” to the fullest extend allowed under section 363 of the Bankruptcy
               Code.




EAST\163464966.12
